       2:18-cv-02263-CSB-EIL # 5       Page 1 of 15                                       E-FILED
                                                           Monday, 11 February, 2019 02:07:24 PM
                                                                    Clerk, U.S. District Court, ILCD




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

MONICA HAWKINS,                            )
                                           )
                          Plaintiff,       )
                                           )
      vs.                                  )   No. 2:18-cv-02263-CSB-EIL
                                           )
VERMILION COUNTY HOUSING                   )
AUTHORITY,                                 )
                                           )
                          Defendant.       )


                MEMORANDUM OF LAW IN SUPPORT OF
         DEFENDANT’S MOTION TO DISMISS COUNTS I THROUGH XI
                     OF PLAINTIFF’S COMPLAINT

      Now comes Defendant, VERMILION COUNTY HOUSING AUTHORITY, by

undersigned counsel, and for its Memorandum of Law in Support of its Motion to

Dismiss Counts I through XI of Plaintiff’s Complaint, pursuant to Rule 12(b)(6) ,

states as follows:

                                  BACKGROUND

      Plaintiff’s Complaint against the Vermilion County Housing Authority

(hereinafter “VHCA”) purports to raise multiple claims of discrimination under 42

U.S.C. § 1981 (§1981), 42 U.S.C. §2000(e) et seq. (“Title VII”), and the Illinois Human

Rights Act, 775 ILCS 5/1-101 et seq. (“IHRA”). (Doc #1). In brief summary, Plaintiff

alleges that on or about August 10, 2016, she began working for VCHA, with R.M.

Jackson (hereinafter “Jackson”) working as a supervisor over Plaintiff. Plaintiff

alleges that during her approximately 90 day alleged employment with VCHA, she
       2:18-cv-02263-CSB-EIL # 5       Page 2 of 15




encountered what she alleges were forms of sexual harassment on the part of

Jackson. Plaintiff further alleges that during this time she allowed Jackson to move

into Plaintiff’s home with her, where virtually all of the purported conduct is alleged

to have occurred, in the private residence the two were sharing, and not in the

workplace of the VCHA. Plaintiff alleges that she met with VCHA’s Housing

Programs Manager, Liz Brewster in September 2016 to discuss her interactions with

Jackson. Plaintiff alleges Jackson intercepted a call from the Executive Director of

the City of Danville, Illinois’ Housing Authority, whom Plaintiff contacted to discuss

employment opportunities, and that because of that call Jackson threatened to

terminate Plaintiff’s alleged employment. Plaintiff alleges she began receiving less

assignments and was denied a promotion to permanent employee status. Plaintiff

alleges that during this time she continued to allow Jackson to live with her. Plaintiff

alleges that she became aware of an Order of Protection filed by Jackson against

Plaintiff on November 4, 2016. Plaintiff alleges she was notified of the termination of

her employment with VCHA on November 10, 2016. (Doc #1).

                         STANDARD OF CONSIDERATION

      To survive a motion to dismiss brought pursuant to Federal R. Civil Procedure

12(b)(6), a complaint “must contain sufficient factual matter, accepted as true, ‘to

state a claim to relief that is plausible on its face’.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). If it only




                                           2
       2:18-cv-02263-CSB-EIL # 5      Page 3 of 15




offers “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action,” the complaint fails to satisfy the pleading requirements and dismissal is

appropriate. Id., quoting Twombly, 550 U.S. at 555. When evaluating a Rule 12(b)(6)

motion, a court must accept as true all well-pleaded material facts and must draw all

reasonable inferences from those facts in the light most favorable to the pleader.

Perkins v. Silverstein, 939 F.2d 463, 466 (7th Cir. 1991). A court should not, however,

accept as true a legal conclusion couched as a factual allegation or unsupported

conclusions of fact. Twombly, 550 U.S. at 570.

                                     ARGUMENT

      Plaintiff’s Complaint asserts eleven separate causes of action (Doc #1). Counts

I and II allege racial discrimination and retaliation under §1981. Counts III, IV and

V allege gender discrimination through claims of hostile work environment,

retaliation, and a tangible employment action under the IHRA. Counts VI, VII and

VIII allege age discrimination through claims of hostile work environment,

retaliation, and a tangible employment action under the IHRA. Counts IX, X and XI

allege disability discrimination through claims of hostile work environment,

retaliation, and a tangible employment action under the IHRA. To raise a claim of

discrimination there must be a showing of an adverse employment action. Nichols v.

S. Illinois Univ.-Edwardsville, 510 F. 3d 772, 780 (7th Cir. 2007). The only actionable

conduct on the part of VCHA (Jackson’s conduct is not relevant as explained below)




                                           3
       2:18-cv-02263-CSB-EIL # 5        Page 4 of 15




is the alleged termination of Plaintiff’s alleged employment by VCHA. This

Memorandum will identify why dismissal of all counts of the Complaint is proper.

                   Counts I & II – Plaintiff Fails To State A Claim For
                         Discrimination On The Basis Of Race

      Counts I and II to raise claims of race discrimination cognizable under 42

U.S.C. § 1981, however, both Counts fail to properly plead any §1981 claim in light of

the Monell doctrine. The Monell doctrine establishes that municipalities, such as

housing authorities, cannot be held liable for the acts of its employees on a respondeat

superior theory, and has been expanded beyond the original context of 42 U.S.C.

§1983 claims, to include claims under §1981 as well. Monell v. Dept. of Soc. Servs. Of

City of New York, 436 U.S. 658, 691 (1978); Jett v. Dallas Indep. Sch. Dist., 491 U.S.

701, 738 (1989).

      To plead a §1981 cause of action, Plaintiff must allege both that a

constitutional violation has occurred and “the alleged violation of his right to

employment was caused by an official policy, custom, or practice.” Monell, 436 U.S.

at 691. The constitutional violation can be shown by either a direct or indirect

method. Under the direct method Plaintiff must establish that her race was a

motivating factor in the adverse employment action. Naficy v. Ill. Dep't of Human

Servs., 697 F. 3d 504, 509 (7th Cir. 2012). The indirect method requires plaintiff to

show: “1) she is a member of a protected class; 2) she met the employer's legitimate

business expectation; 3) she suffered an adverse employment action; and 4) similarly

situated employees outside of the protected class were treated more favorably.” Id. at

                                            4
       2:18-cv-02263-CSB-EIL # 5        Page 5 of 15




511. If those requirements are met, the employer then bears the burden of

establishing a legitimate, nondiscriminatory reason for the employment action. Id.

The burden then shifts back to plaintiff to establish the employer’s reason is

pretextual. Id. at 511–12.

       A “policy, custom, or practice” can take the form of: “(1) an ordinance or written

directive; (2) a persistent custom that rises to the level of a de facto policy; or (3) an

action taken by an official policymaker.” McTigue v. City of Chicago, 60 F. 3d 381,

382 (7th Cir.1995). Because municipalities cannot be held liable under a respondeat

superior theory, VCHA cannot be held liable based on the actions of non-

policymakers. Hearne v. Board of Educ. of City of Chicago, 185 F.3d 770, 776-777 (7th

Cir. 1999). A complaint will only survive a motion to dismiss if it alleges “enough

facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citations omitted). In the Monell context, a plaintiff is required to

‘“plead…factual content that allows the court to draw the reasonable inference’ that

the [municipal entity] maintained a policy, custom, or practice” that resulted in the

deprivation of a constitutional right. McCauley v. City of Chicago, 671 F.3d 611, 616

(7th Cir. 2011), citing Iqbal, 556 U.S. at 678.

       “Not every municipal official with discretion is a final policymaker,” as

“authority to make final policy in a given area requires more than mere discretion to

act.” Darchak v. City of Chicago Bd. of Educ., 580 F.3d 622, 630 (7th Cir. 2009); see

also Gernetzke v. Kenosha Unified Sch. Dist. No. 1, 274 F.3d 464, 469 (7th Cir. 2001).


                                             5
       2:18-cv-02263-CSB-EIL # 5       Page 6 of 15




Instead, it must be determined whether the municipal official’s “decisions are subject

to review by a higher official or other authority.” Gernetzke, 274 F.3d at 469. It is

only appropriate to find liability against a municipality under this theory, where “the

official who commits the alleged violation ... has authority that is final in the special

sense that there is no higher authority.” Id. The municipal official must actually

possess “responsibility for making law or setting policy,” such as “authority to adopt

rules for the conduct of government,” rather than “the mere authority to implement

pre-existing rules....” Rasche v. Vill. of Beecher, 336 F.3d 588, 599-601 (7th Cir. 2003);

see also Auriemma v. Rice, 957 F.2d 397, 400-401 (7th Cir. 1992). If the power is

delegated, however, then the “person or entity with final policymaking authority

must delegate the power to make policy, not simply the power to make decisions.”

Darchak, 580 F.3d at 630; see also Kujawski v. Bd. of Comm'rs of Bartholomew Cty.,

Ind., 183 F.3d 734, 739 (7th Cir. 1999). An agent’s ability to make hiring and firing

decisions is not sufficient to be an “official policymaker.” There must be a delegation

of authority to actually set the policy regarding hiring and firing of individuals.

Kujawski, 183 F.3d at 739; see also Venters v. City of Delphi, 123 F.3d 956, 966 (7th

Cir.1997); Radic v. Chicago Transit Auth., 73 F.3d 159, 161 (7th Cir.1996);

Auriemma, 957 F.2d at 401.

      Under the Illinois Housing Authority Act, the “presiding officer of the city,

village, incorporated town or county” is charged with appointing five individuals to

act as a Board of Commissioners, who is in charge of the given housing authority. 310


                                            6
       2:18-cv-02263-CSB-EIL # 5      Page 7 of 15




ILCS 10/3. One aspect of the power and authority of the housing authority’s Board of

Commissioners, is to employ personnel, which may include both officers and

employees. 310 ILCS 10/6. The Board of Commissioners is directed to create by-laws

and rules and regulations to be followed by the housing authority and its employees.

310 ILCS 10/6. Plaintiff alleges no facts or even a conclusion that the Board has

delegated any of its authority to anyone else. There is no allegation that would

suggest Jackson was delegated policy-making authority, or even the power to fire

Plaintiff or anyone else; the Complaint does not allege Jackson terminated Plaintiff’s

alleged employment. By statute it is clear Jackson reported to a higher authority:

the Board of Commissioners of VCHA.

       Although Plaintiff notes once that she is “bi-racial” in Count I, she fails to

allege that Jackson was ever aware of Plaintiff’s alleged bi-racial status, which would

be necessary to make Plaintiff’s race a motivating factor for any action taken by

Jackson or VCHA, failing to meet the requirements of the direct method. (Doc #1,

¶76). Plaintiff also fails to allege any facts to establish that “similarly situated

employees outside of the protected class were treated more favorably,” failing to meet

the requirements of the indirect method. Naficy, 697 F. 3d at 511. In fact, in the

nearly eight pages Plaintiff uses to describe her interactions with Jackson over the

course of her approximately 90 day alleged employment with VCHA, Plaintiff at no

time alleges Jackson’s acknowledgment of her race, let alone any fact that would

remotely hint at any action taken by Jackson or VCHA because of Plaintiff’s race.


                                          7
       2:18-cv-02263-CSB-EIL # 5        Page 8 of 15




(Doc #1, ¶¶5-74). Plaintiff similarly fails to allege any facts that point to any relevant

policy, custom, or practice VCHA maintained that was applied to her. Jett v. Dallas

Indep. Sch. Dist., 491 U.S. 701, 738 (1989). Counts I and II lack factual allegations

that properly allege a claim of racial discrimination, and should be dismissed

pursuant to Rule 12(b)(6).

                           This Court Should Relinquish Jurisdiction Over
                All State Law Claims Brought Under the Illinois Human Rights Act.

       Due to Plaintiff’s failure to establish a federal cause of action under §1981 of

the Civil Rights Act, this Court should dismiss all remaining counts, which are state

claims brought under the IHRA, lacking federal jurisdiction. Plaintiff claims federal

jurisdiction only for her claims pursuant to §1981 of the Civil Rights Act, 42 U.S.C. §

1981. Despite Plaintiff’s cite to Title VII in paragraphs 1 and 9 of the Complaint, at

no time does Plaintiff plead a cause of action under Title VII. (Doc #1, ¶¶ 1, 9).

Plaintiff tacitly if not directly concedes there is no federal jurisdiction under Title VII,

because VCHA lacks the requisite number of employees (15), alleging only that VCHA

employed “6 or more employees,” which bears no legal significance. (Doc #1, ¶ 8). Also

see Doc # 1-2, reflecting EEOC’s dismissal of Plaintiff’s claim because “respondent

employs less than the required number of employees.” The remaining nine counts are

state law claims pursuant to the IHRA, for which this Court could only have pendant

jurisdiction.

       Where all federal claims have been dismissed from the litigation prior to trial,

“courts have discretion to decide whether to relinquish the remaining state-law

                                             8
       2:18-cv-02263-CSB-EIL # 5        Page 9 of 15




claims.” RWJ Mgmt. Co. v. BP Prod. N. Am., Inc., 672 F.3d 476, 479 (7th Cir. 2012).

It is a well-settled presumption that where the federal claims have been dismissed,

the “court will relinquish federal jurisdiction over any supplemental state-law

claims…, which the plaintiff can then prosecute in state court.” Al's Serv. Ctr. v. BP

Prod. N. Am., Inc., 599 F.3d 720, 727 (7th Cir. 2010). This presumption “in favor of

relinquishing jurisdiction ‘is rebuttable, but it should not be lightly abandoned, as it

is based on a legitimate and substantial concern with minimizing federal intrusion

into areas of purely state law.” RWJ Mgmt. Co., 672 F.3d at 479 (quoting Khan v.

State Oil Co., 93 F.3d 1358, 1366 (7th Cir.1996). This presumption should only be

rebutted by three factors, which include when “(1) the statute of limitations has run

on the [supplemental] claim, precluding the filing of a separate suit in state court; (2)

substantial judicial resources have already been committed, so that sending the case

to another court will cause a substantial duplication of effort; or (3) [ ] it is absolutely

clear how the [supplemental] claims can be decided.” Id. (quoting Sharp Elecs. Corp.

v. Metro. Life Ins. Co., 578 F.3d 505, 514–15 (7th Cir.2009).

       Counts I and II brought under §1981 should be dismissed for failure to state a

claim. Because of the dismissal of those Counts, the remaining state law claims

should be dismissed, because (1) Plaintiff may be able to file in state court within the

statute of limitations (735 ILCS 5/13-217); (2) a minimum of judicial resources have

been expended at this time, as only the Complaint has been filed, and (3) it is far from

clear that the state law claims should be decided in Plaintiff’s favor. Id.


                                             9
       2:18-cv-02263-CSB-EIL # 5      Page 10 of 15




             ISSUES ARISING UNDER PENDENT JURISDICTION

      In the event this Court does not dismiss Counts I and II, and accepts pendent

jurisdiction of the remaining Counts, the following is presented.

             Counts III, IV and V – Plaintiff Fails To State A Claim For
                      Discrimination On The Basis Of Gender

      Counts III, IV and V of the Complaint should be dismissed for failure to state

a claim upon which relief can be granted, pursuant to Rule 12(b)(6). In “evaluating

claims of discrimination brought under the IHRA, courts should apply the same test

employed by federal courts in evaluating causes of action brought pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.” Zaderaka v. Ill.

Human Rights Comm'n, 131 Ill. 2d 172, 178 (1989).

      Like with a claim for discrimination under §1981, a plaintiff can prove her

claim for discrimination on the basis of gender through either the direct or indirect

methods, as described above. Pasqua v. Metro. Life Ins. Co., 101 F.3d 514, 516 (7th

Cir. 1996), citing Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 119 (1985)

Perhaps most importantly, alleged gender discrimination, which includes sexual

harassment, is not actionable when done without regard to gender. Stated another

way, where the actions of the supervisor are allegedly inflicted on both males and

females, there is no actionable discrimination. Pasqua, 101 F. 3d at 517.

      Plaintiff fails to allege sufficient facts to establish a claim of discrimination on

the basis of gender. Plaintiff fails to allege Jackson’s purported conduct toward her

                                           10
       2:18-cv-02263-CSB-EIL # 5      Page 11 of 15




was because of her gender. In fact, Plaintiff alleged in her Complaint that “Jackson

frequently made reference to Defendant VCHA’s Commissioner Terry Prillaman’s …

genitalia.” (Doc #1, ¶31). By Plaintiff’s own account, Jackson’s alleged conduct crossed

gender lines to both males and females. Alleged conduct that crosses gender lines is

not actionable under a theory of gender discrimination, because said conduct was

done without regard to any specific gender. Pasque, 101 F. 3d at 517. Plaintiff’s

Complaint is completely lacking in any factual allegations to give rise to any theory

of gender discrimination, and as such should be dismissed pursuant to Rule 12(b)(6).

              Counts VI, VII and VIII – Plaintiff Fails To State A Claim For
                          Discrimination On The Basis Of Age

      Counts VI, VII and VIII of the Complaint should be dismissed for failure to

state a claim upon which relief can be granted, pursuant to F.R.C.P. 12(b)(6). To

prevail on a claim of age discrimination under the IHRA, Plaintiff must be able to

prove that there was either disparate treatment or disparate impact on the part of

VCHA, which was caused by Plaintiff’s age. Under a theory of disparate treatment,

Plaintiff must prove that her age was the “but-for cause of the challenged adverse

employment action.” Carson v. Lake Cty., Indiana, 865 F. 3d 526, 532 (7th Cir. 2017),

citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009). Under a theory of

disparate impact, Plaintiff must be able to demonstrate that a “specific, facially

neutral employment practice caused a significantly disproportionate adverse impact

based on age.” Filipek, 312 F. Supp. 3d at 703, quoting Carson, 865 F. 3d at 536.



                                          11
       2:18-cv-02263-CSB-EIL # 5       Page 12 of 15




      At no time throughout the Complaint, did Plaintiff allege any fact whatsoever

that took account of her age. In fact, Plaintiff fails to even allege what her age is, let

alone any action taken by Jackson that either acknowledged Plaintiff’s age or showed

any motivation because of Plaintiff’s age. Plaintiff’s Complaint is completely lacking

in any factual allegations to give rise to any theory of age discrimination, and should

be dismissed pursuant to Rule 12(b)(6).

             Counts IX, X and XI – Plaintiff Fails To State A Claim For
                    Discrimination On The Basis Of Disability

      Counts IX, X and XI of the Complaint should be dismissed for failure to state

a claim upon which relief can be granted, pursuant to Rule 12(b)(6). F.R.C.P. 12(b)(6).

As shown with gender discrimination, disability discrimination claims under the

IHRA are analyzed under the same framework for disability discrimination under

Title VII, the ADEA and the ADA. Nutall v. Terminals, No. 1:14 CV 4738, 2015 WL

9304350, at *8 (N.D. Ill. 2015).

      As with the allegation of age discrimination, at no time throughout the

Complaint, does Plaintiff allege any event, activity or statement that took account of

her disability while in the course of her employment. Plaintiff alleges that while she

was allowing Jackson to live in her home, Jackson acted to intentionally prey upon

Plaintiff’s alleged disabilities, however, at no time throughout the Complaint did

Plaintiff allege any fact pertaining to her alleged disabilities while at work or any

action by Jackson in the course of her employment that even hinted at the existence

of an alleged disability. Plaintiff’s Complaint is completely lacking in any factual

                                           12
       2:18-cv-02263-CSB-EIL # 5      Page 13 of 15




allegations to give rise to any claim under the IHRA of disability discrimination in

employment, and should be dismissed pursuant to Rule 12(b)(6).

             Plaintiff Cannot Recover Punitive Damages Against VCHA

      VCHA’s status as a municipal corporation exempts it from the imposition of

punitive damages under all counts of Plaintiff’s Complaint. Municipalities and local

government entities are immune from the imposition of punitive damages under the

civil rights laws. Newport v. Fact Concerts, 453 U.S. 247, 271 (1981). §1981 expressly

prohibits punitive damages against a municipal corporation, such as a housing

authority. 42 U.S.C. §1981a(b)(1). The purposes of these laws are not advanced by the

imposition of punitive damages upon municipalities. Newport, 453 U.S. at 268. The

Supreme Court has held that, “considerations of history and policy do not support

exposing a municipality to punitive damages. . . .” Id. at 272.

      The Illinois Tort Immunity Act protects government entities, including

municipal corporations from the imposition of punitive damages. 745 ILCS 10/1-206.

Housing authorities are municipal corporations. 310 ILCS 10/8.

      The IHRA expressly describes what relief is available to a plaintiff, both

through the Human Rights Commission or through a suit, which does not include

punitive damages. 775 ILCS 5/8-111(A)(4), 775 ILCS 5/8A-104. Any claim of punitive

damages, both under the §1981 and the IHRA should be stricken as a matter of law.




                                          13
      2:18-cv-02263-CSB-EIL # 5       Page 14 of 15




                                   CONCLUSION

      For all of the reasons set forth above, all Counts of Plaintiff’s Complaint should

be dismissed, and this Court should decline pendent jurisdiction over state law

claims. Should this Court find that any claims asserted by Plaintiff are potentially

viable, Plaintiff should be required to re-plead those claims in compliance with the

Federal Rules of Civil Procedure. Finally, any claim for punitive damages must be

stricken and/or dismissed as a matter of law.

                                                VERMILION COUNTY HOUSING
                                                AUTHORITY, Defendant

                                                By /s/ Gregory C. Ray
                                                     Gregory C. Ray
                                                     Of Craig & Craig, LLC
                                                         1807 Broadway Avenue
                                                         PO Box 689
                                                         Mattoon, IL 61938-0689
                                                         Telephone: 217/234-6481
                                                         Facsimile: 217/234-6486
                                                         Email: gcr@craiglaw.net
                                                         Its Attorneys

                           CERTIFICATE OF SERVICE

      I, the undersigned attorney, hereby certify that on this date, I electronically

filed the foregoing Memorandum of Law in Support of Defendant’s Motion to Dismiss

Counts I through XI of Plaintiff’s Complaint, with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to the following:




                                          14
2:18-cv-02263-CSB-EIL # 5   Page 15 of 15




      John H. Moffitt, III      jmoffitt@hdtriallawyers.com
      Of Hollingshead & Dudley
      7777 Bonhomme Avenue, Suite 2401
      St. Louis, Missouri 63105

DATED this 11th day of February, 2019.

                                            /s/ Gregory C. Ray
                                            Gregory C. Ray
                                            Of Craig & Craig, LLC
                                                1807 Broadway Avenue
                                                PO Box 689
                                                Mattoon, IL 61938-0689
                                                Telephone: 217/234-6481
                                                Facsimile: 217/234-6486
                                                Email: gcr@craiglaw.net
                                                Its Attorneys




                                15
